Order of disposition, Family Court, Bronx County (Kelly A. O’Neill Levy, J.), entered on or about August 23, 2012, which, upon a fact-finding determination of neglect, inter alia, released the subject children to the custody of their mother with six months of supervision by petitioner agency, unanimously affirmed insofar as it brings up for review the fact-finding determination, and the appeal therefrom otherwise dismissed, without costs, as moot.
The Family Court’s finding that the children were neglected due to the father’s inadequate supervision and guardianship was supported by a preponderance of the evidence, including evidence of a prior neglect finding and his plea in a criminal case arising from an incident admitting to threatening the mother with a fire extinguisher (see Matter of Jamoneisha M. [Ebony M.], 84 AD3d 650 [1st Dept 2011], lv denied 17 NY3d 709 [2011]).
The record shows that the father engaged in a pattern of do*405mestic violence against the mother, and the proximity of the children’s bedroom to the physical and verbal fighting that occurred in the kitchen of the shelter where the family resided placed the children in imminent risk of emotional and physical impairment (see Matter of Jayden B. [Erica R.], 91 AD3d 1344 [4th Dept 2012]).
The appeal from the order of disposition insofar as it placed the children with the mother under the supervision of the agency for six months and directed the father to comply with certain conditions is dismissed as moot, as that portion of the order has expired by its own terms (see Matter of Isaiah M. [Antoya M.], 96 AD3d 516, 517 [1st Dept 2012]). Concur— Sweeny, J.P., Moskowitz, Renwick, DeGrasse and Gische, JJ.